Citation Nr: 1627026	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  13-29 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION


The Veteran served on active duty from November 1979 to November 1981.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2010 of a Regional Office (RO) in St. Petersburg, Florida, of the Department of Veterans Affairs (VA).  

The Board acknowledges that the Veteran submitted a notice of disagreement (NOD) in September 2014 with a September 2014 rating decision denying him a compensable rating for an eye condition.  In a letter dated in September 2015 to the Veteran's Senator, VA acknowledged receiving the September 2014 NOD, indicating that all actions necessary on this matter will be taken.  VA advised the Senator that the St. Petersburg RO had 14,166 appeals in NOD status prior to September 30, 2014 and that the focus was serving the veterans who have been waiting the longest unless there was a reason for a priority.  Thus, at this time, a remand of this issue for issuance of a Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) is premature.  The matter is thereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

In a brief in May 2016, the Veteran's representative, pursuant to 38 C.F.R. § 20.1304(c), waived initial RO review of evidence VA received since the Supplemental Statement of the Case dated in January 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination in May 2010.  Puretone thresholds for his right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were 65, 60, 45, and 45 and in his left ear were 20, 15, 25, and 30.  A July 2011 VA audiogram shows puretone thresholds for his right ear, in decibels, at 1000, 2000, 3000, and 4000 Hertz were 70, 60, 50, and 55 and in his left ear were 35, 35, 35, and 35.  An October 2013 uninterpreted private audiogram shows results were poor for the right ear and that the puretone threshold increased to 40 decibels at 4000 Hertz in the left ear.  Thus the evidence shows an upward shift in tested thresholds and suggests that the Veteran's hearing loss has worsened since his May 2010 VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination when there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Here, on remand, the Veteran should be afforded a new VA examination, and his assistance should be obtained to ensure that copies of outstanding records of pertinent medical treatment are identified and added to his claims file.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examiner is asked to describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

3. If the issue of entitlement to a compensable rating for bilateral hearing loss is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
   
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  

The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

